Development of the second-generation Schengen Information System (regulation) - Development of the second-generation Schengen Information System (decision) (debate)
The next item is the joint debate on
the report by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council regulation amending Regulation (EC) No 2424/2001 on the development of the second generation Schengen Information System (SIS II)
C6-0296/2006, and
the report by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision amending Decision 2001/886/JHA on the development of the second generation Schengen information System (SIS II)
C6-0297/2006.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, first of all, I consider it my duty to thank the rapporteur, Mr Coelho, for the excellent work he has done on these proposals and also for the speed with which we have received the reports and have come to have this plenary debate this evening.
Many Members will know that the Council of Home Affairs Ministers adopted some important conclusions last week. These conclusions once again confirmed that the Schengen II Information System is the European Union's main priority, and therefore it is clear that extending the Commission's mandate on SIS II is essential in order to ensure that it can continue to develop the system in close cooperation with the Member States.
You will also be aware that the Council has accepted a proposal from the Portuguese Government - which I myself endorse on behalf of the Commission - for a temporary solution, which we have called SIS One For All. That is to say, it is a mechanism designed to ensure that the internal borders of the new Member States can be removed during the phase of transition to SIS II, while keeping the original deadline set for the end of 2007.
That does not make us lose sight of the main objective, which is SIS II, which will guarantee greater security in border controls. It will confirm the outcome that we want to achieve by the end of 2007, which is to remove controls on the internal borders of the new Member States that have asked to join the enlarged Schengen agreement.
Therefore, if these countries meet the necessary security criteria at their land and sea borders and at their airports, as I hope they will, they will be able to crown the political completion of their accession by forming a European domestic area without border controls, extending from Portugal across to Lithuania. That will be an enormous political success for Europe.
SIS II will in any case continue to be our main objective: it will guarantee a higher level of security, be of greater help to the police authorities in charge of control and security, and provide better protection of personal data, which will be included in the system on the basis of greater transparency and accountability.
For all these reasons, SIS II remains the objective for our European area of security and freedom of movement, and that is why, in line with the rapporteur's position, we are asking for an extension to the Commission's mandate so that we can continue to develop SIS II.
The Council of Ministers' acceptance of the Portuguese proposal will entail a delay in implementing SIS II. It will not be an enormous delay, and I can tell the rapporteur and Parliament already that in February 2007 the Commission will submit a definite proposal for the final date for developing SIS II. The delay will be no more than six to eight months following the date originally set. All in all, that is acceptable, if you consider that in the meantime the new Member States will have achieved the political success of joining a European area without internal borders.
(PT) Mr President, Mr Frattini, ladies and gentlemen, we are all aware of the importance of the second generation Schengen Information System (SIS II), and Mr Frattini has just reminded us of this. The advent of free movement within the Community area and the absence of internal borders means we must strengthen the security of the Union's external borders and this can only be done if information is shared between all members of the Schengen area.
Mr Frattini also said - and this is a view I share - that SIS II is not only a new generation of the Schengen Information System; it can also be said that this is a new Schengen Information System, with new functions, new uses and new imported data. Apart from the technical issues involved in building a new system, there is also a political issue, relating to the legitimate ambition of the new Member States to join the Schengen area at the earliest opportunity. This is a crucial issue for the new Member States; it is about whether or not they can offer their citizens the chance of free movement in the Community area.
In order for them to be in the Schengen area they have to join SIS. As we know, SIS is not in itself sufficient, in other words, merely joining SIS is not enough in order to be in the Schengen area. There is a series of other prerequisites that must be fulfilled. It is a necessary requirement, however; one cannot be in the Schengen area without being in the Schengen Information System. Consequently, the creation of SIS II has to be a priority for us, and this is why we worked so hard to achieve the adoption of the legal basis of SIS II at first reading - and, having worked closely with Parliament on this objective throughout the process, Mr Frattini is an eyewitness to this. The adoption of the legal basis will prevent us suffering worse delays in implementing the SIS II, and I should like to thank him once again for his decisive help in achieving this objective.
The mandate granted by the Council to the Commission to develop SIS II finishes in a few days, on 31 December. The Commission is proposing that this date be extended to 2007, and admits that the system will not be operational before 2008. The proposal to extend the deadline to December 2007 is the optimistic version. I was very pleased to hear Mr Frattini say that in February 2007 he will set out a definitive timetable and that he is only expecting a delay of six to eight months. I must say that this prediction is considerably more positive than the worrying information that had been circulating. It is still a delay but it is much less serious than we feared. I hope he is right, as there are those who believe that we may face bigger delays. In any event, Mr Frattini will know that Parliament always fulfils its monitoring obligations. We want to monitor the implementation of this process, and if there are delays, we want to know why they have taken place.
I should like to thank the shadow rapporteurs from other political groups, in particular Mrs Mastenbroek and Mr Lax, and I should like to thank publicly those MEPs on my side of the Chamber who have kept a close eye on this issue, who have always encouraged me and who have constantly showed their great concern over the pace at which SIS II was being implemented, in particular Mrs Bauer from Slovakia, Mr Brejc from Slovenia, Mrs Gál from Hungary, Mr Demetriou from Cyprus and of course Mrs Kudrycka from Poland, who will speak on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats in this debate.
on behalf of the PPE-DE Group. - (PL) Mr President, I would very much like to thank Mr Coelho for such an excellent report and I would like to say that the extension of the Commission's mandate has raised no reservations. SIS II is, and should remain, a priority. The European Parliament has done everything within its ability to ensure this is the case. We still wish to support the Commission so that SIS II can be implemented as fast as possible. The original aims of the new system were to upgrade SIS I and to expand it to incorporate the new Schengen states.
The first of these aims has yet to be fulfilled. The second required a political decision and the creation of an alternative 'SIS I for all' system. It is unfortunate that it had to come to that, but the European Union must keep its credibility and fulfil its political obligations towards the new Member States.
However, I am hoping for a clear definition of how, in terms of organisation, time and funding are concerned, the 'SIS I for all' project will influence the implementation of the second generation SIS system. We still need close cooperation and Parliament needs to be kept up to date regarding both projects. We also expect the Commission to adopt a more assertive and demanding attitude towards the Member States, to avoid recriminations later on.
SIS II is a Community project funded from the European Union's budget. This means that the Commission and the Member States bear the responsibility to a greater extent than was previously the case with the international SIS 1+ system. The Commission can count on the European Parliament's political support. However, lessons need to be learned from the mistakes and failures that have occurred so far. I also hope that, in the end, the work of the Commission will result in all Member States feeling that they all own the SIS II project together, with no divisions between the new and old Schengen Member States.
on behalf of the UEN Group. - (PL) Mr President, the Schengen Information System, or SIS, as it is known, is a database which allows the appropriate authorities in the Member States to cooperate and to exchange information for the purpose of creating an area without internal border controls. This system makes it significantly easier for the citizens of the European Union to travel and gives the forces of law and order better conditions under which to fight crime.
However, SIS has been up and running since 1995. This is a very long time in an age of extremely rapid progress in the field of information technology. That is why, as early as in December of 2001, exactly five years ago, the Council assigned the Commission with setting up a second generation SIS II system. It is vital for the expansion of the Schengen area to include the new Member States. It is hardly surprising that public opinion in these countries is concerned whenever it hears about delays in implementing this system.
Although European Union home affairs ministers have recently decided that eight out of the ten new Member States will join the Schengen area in late 2007 and early 2008, which means being in the SIS I system for a while, this is a stopgap solution, which will be costly and far from perfect.
I hope that the Commission will learn some lessons from the delay in implementing the SIS II system and that, in the future, it will work more efficiently on projects that are important to the European Union as a whole.
on behalf of the PSE Group. - (PL) Mr President, a properly functioning information system is the basis for a successful exchange of data between the Member States. This applies as much to police and judicial cooperation in criminal matters as it does to border controls and the issuing of visas and residence permits. Moreover, a system of this kind should lead to greater security by providing a tool which is sound and at the same time flexible, and can be used to meet changing requirements.
In view of the fact that the efficiency of the current system allows it to serve a maximum of eighteen Member States, it is very important to implement the new generation Schengen Information System as soon as possible. So far the implementation of this ambitious project has run into numerous problems resulting in serious delays to its implementation. That is why, in the future we must do eveything in our power to prevent similar situations.
The delays in the implementation of the SIS II system are very dangerous in the view of the new Member States. They mean a delay to their full integration into the European Union and restrict their ability to take full advantage of the achievements of the Schengen system and the removal of border controls on their own internal borders with other Schengen countries.
I would also like to draw your attention to the Eastern Dimension of the European Union's foreign policy and the changes which have to be taken into account as consequences of the expansion of the Schengen area. Today Poland, which does not belong to this area, collects either no visa fees from its Eastern neighbours or fees which are very low. From the moment that the Schengen area is extended, Poland's eastern border will become the only eastern border of the European Union. This will mean higher visa fees running into tens of US dollars, which would also hit the citizens of Belarus or Ukraine.
This situation might be difficult for our eastern neighbours to accept, considering the fact that both Poland and the European Union have certain political plans with respect to deepening cooperation with these countries, and which may result in the creation of something similar to a new Berlin Wall. This is something the European Union cannot afford to do.
(PL) Mr President, the implementation of the SIS II system reflects the organisational powerlessness of the organisational department to which this task was given. Every day tens of thousands of drivers queue up like refugees at the borders of the European Union, in abysmal conditions. Companies are losing thousands of euros. People wonder about the nature of a European Union which scores own goals like that. In Strasbourg, beautiful administrative buildings stand unused for 80% of the time. The cost of maintaining them is more than 200 million euros per year. At the same time we are told that there will be delays because no buildings are available to house the system. The citizens simply cannot comprehend the ineffectiveness of those in charge.
I think that the European Union would benefit if the people responsible for this situation were made to spend the night in an HGV. Soon the nights will be brilliant with snow, while a bit of fresh air does no one any harm and actually increases alertness. I propose that we finally move to clarify this matter which is so important to our citizens.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.